DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/30/2022 has been entered. Claim(s) 1-20 are canceled. Claim(s) 21-40 remain pending and have been examined below. The amendment to the claims have overcome the objections to claims 22, 30, and 38 and the objections are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 11, filed 09/30/2022, with respect to claims 37-40 have been fully considered and are persuasive.  The rejection of claims 37-40 have been withdrawn. 

Claim Objections
Claims 21 and 29 are objected to because of the following informalities:  the limitation “said elongate tool body have a second grip…” should read as “said elongate tool bodyhaving a second grip …”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Michna et al (Poland Patent Application Publication PL181518B1) in view of Goodman (US Patent No. 7,748,657), hereinafter referred to as Michna and Goodman, respectively.
	Regarding claim 21 (Currently Amended), Michna discloses a tool (2, 3, and 15) comprising: 
	an elongate tool body (2, 3 and 15) having a first end having a recess (15 has recess 16) adapted to releasably receive the item (16 receives 8), the first end having an end face (bottom of 15), an inner surface (interior surface of 16), and an outer surface (outside surface of 15), both the inner and outer surfaces extending from the end face (the bottom of 15 is the flat surface that allows the outer surface of 15 and the inner surface of 16 to extend upward); 
	said elongate tool body (2, 3, and 15) having connection to the item (15 is connected 7 which is a part of 1 and holds 10 and 4); 
	said elongate tool body (2, 3 and 15) having a second hand grip end (3); and 
	said elongate tool body having a length extending from the grip end to said first end that is greater than the item to mouth length (page 2, 2nd ¶, the length of the tool made up of items 2, 3 and 15 is such that the user can insert the tool with the filter down into a vessel and remove the tool without injury).
	Michna does not explicitly disclose said elongate tool body having a channel extending from the end face and the inner surface, the channel being configured to receive a portion of the item in response to axial movement and then rotational movement of the elongate tool body relative to the portion of the item, the channel including an axial segment and a radial segment, the radial segment including a first portion that is of a first width and a second portion that is of a second width greater than the first width, the first portion being positioned between the second portion and the axial segment and being formed by a convex surface of the tool body spaced from the end face.
	Goodman teaches in figure 10, a tool (210) comprising: an elongate body (220, 230, and 240) having a first end having a recess (250), the first end having an end face (240 has an end face where 250 starts), an inner surface (240 has an inner surface), and an outer surface (240 has an outer surface), both the inner and outer surfaces extending from the end face (the inner and outer surface of 240 both extend from the end face where 250 starts);
	said elongate tool body having a channel (26) extending from the end face and the inner surface (260 extends from the face of 240 where 250 starts and extends axially), the channel being configured to receive a portion of the item (260 is capable of receiving an item) in response to axial movement and then rotational movement of the elongate tool body relative to the portion of the item (260 receives the item first within axial segment 262 and then turned radially to be received within 264 all in relative movement to the item being received), the channel including an axial segment (262) and a radial segment (264), the radial segment including a first portion that is of a first width (265 has a width) and a second portion that is of a second width greater than the first width (264 has a width beyond 265 that is wider than the width between 265, col 7, line 66 – col 8, line 10), the first portion being positioned between the second portion and the axial segment (265 is between 264 and 262) and being formed by a convex surface of the tool body spaced from the end face (265 is a convex surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michna with the teachings of Goodman to replace the connection of Michna with the bayonet fitting of Goodman because the bayonet fitting offers the advantage of a quick connection and quick release to facilitate rapid use (col 2, lines 7-8, summarized).
	The recitation “a base of a bottle through a mouth of the bottle, said bottle having an item to mouth length extending from the top of the item when attached to the base, to the mouth of the bottle" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Michna is capable of meeting the limitation because the tool of Michna is used with a vessel to hold liquid and is meant to be retracted with safe use making the height of the tool greater than the height of the vessel holding the liquid.
	Regarding claim 29 (Currently Amended), Michna discloses a tool (2, 3 and 15) comprising: 
	an elongate tool body (2, 3 and 15) including a first end portion (15) adapted to releasably engage the item (16 releasably engages 8), the first end having an end face (bottom of 15), an inner surface (interior surface of 16), and an outer surface (outside surface of 15), both the inner and outer surfaces extending from the end face (the bottom of 15 is the flat surface that allows the outer surface of 15 and the inner surface of 16 to extend upward); 
	said elongate tool body (2, 3, and 15) having connection to the item (15 is connected 7 which is a part of 1 and holds 10 and 4); 
	said elongate tool body (2, 3 and 15) having connection to the item (15 is connected 7 which is a part of 1 and holds 10 and 4) having a second hand grip end portion (3) including a tapered wall extending completely around an outer circumference of the elongate tool body (3 is a conical shape and tapers outward from 2); and 
	said elongate tool body having a length extending from the grip end to said first end that is greater than the item to mouth length (page 2, 2nd ¶, the length of the tool made up of items 2, 3 and 15 is such that the user can insert the tool with the filter down into a vessel and remove the tool without injury).
	Michna does not explicitly disclose said elongate tool body having a channel extending from the end face in a first direction and from the inner surface in a second direction toward the outer surface, the channel being configured to receive a portion of the item,
	Goodman teaches in figure 10, a tool (210) comprising: an elongate body (220, 230, and 240) having a first end having a recess (250), the first end having an end face (240 has an end face where 250 starts), an inner surface (240 has an inner surface), and an outer surface (240 has an outer surface), both the inner and outer surfaces extending from the end face (the inner and outer surface of 240 both extend from the end face where 250 starts);
	said elongate tool body having a channel (26) extending from the end face in a first direction and from the inner surface in a second direction toward the outer surface (260 extends from the face of 240 where 250 starts and extends axially), the channel being configured to receive a portion of the item (260 is capable of receiving an item).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michna with the teachings of Goodman to replace the connection of Michna with the bayonet fitting of Goodman because the bayonet fitting offers the advantage of a quick connection and quick release to facilitate rapid use (col 2, lines 7-8, summarized).
	The recitation “a base of a bottle through a mouth of the bottle, said bottle having an item to mouth length extending from the top of the item when attached to the base, to the mouth of the bottle" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Michna is capable of meeting the limitation because the tool of Michna is used with a vessel to hold liquid and is meant to be retracted with safe use making the height of the tool greater than the height of the vessel holding the liquid.
	Regarding claims 22 (Currently Amended) and 30 (Currently Amended), Michna as modified further discloses the tool recited in claims 21 and 29, respectively, wherein the channel extends from the recess toward the outer surface of the elongate tool body (Goodman, 260 extends to the outer surface of 240).
	Regarding claims 28 (Previously Presented) and 36 (Previously Presented), Michna as modified further discloses the tool recited in claim 21, wherein said elongate tool body includes a diameter which increases from an intermediate section toward the second hand grip end to define an enlarged portion of the elongate tool body being sized and configured to be grippable by the user (3 is larger in diameter than 2, where 3 is able to be gripped by the user).
	Claims 23-27 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Michna et al (Poland Patent Application Publication PL181518B1) in view of Goodman (US Patent No. 7,748,657) as applied to claims 21 and 29, respectively, and in further view of Whitling et al (US Patent No. 8,002,4910, hereinafter referred to as Michna, Goodman, and Whitling, respectively.
	Regarding claims 23 (Previously Presented) and 31 (Previously Presented), Michna as modified discloses the elements of the claimed invention as stated above in claims 21 and 29, respectively, but does not explicitly disclose the tool body includes a plurality of body segments cooperatively engageable with each other.
	Whitling teaches in figures 1 and 1A, a tool body (10) comprising a plurality of body segments (14 and 18) cooperatively engageable with each other (14 and 18 cooperate with each other through each other with 42 and 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Michna with the teachings of Whitling to incorporate the body being in a plurality of segments because this allows the user to rotate the tool body without separation between the segments (col 1, lines 36-49, summarized).
	Regarding claims 24 (Previously Presented) and 32 (Previously Presented), Michna as modified discloses the tool recited in claims 23 and 31, respectively, and further discloses wherein the plurality of body segments are selectively transitional between a disengaged configuration (fig 1A showing 14 and 18 disengaged), wherein the plurality of body segments are detached from each other (14 and 18 are detached), and an assembled configuration (fig 1, 14 and 18 are attached), wherein the plurality of body segments are interconnected to each other (14 and 18 are interconnected with each other).
	Regarding claims 25 (Previously Presented) and 33 (Previously Presented), Michna as modified further discloses the tool recited in claims 23 and 31, respectively, and further discloses wherein adjacent ones of the plurality of body segments are adapted to become engaged with each other via relative rotation of one body segment relative to another body segment (14 is engaged with 18 by relative rotation in the slot 50).
	Regarding claims 26 (Previously Presented) and 34 (Previously Presented), Michna as modified discloses the tool recited in claims 23 and 31, respectively, and further discloses wherein a first one of the plurality of body segments (14) includes a channel formed therein (50), and a second one of the plurality of body segments (18) includes a protrusion adapted to be received within the channel to engage the first one of the plurality of body segments to the second one of the plurality of body segments (42).
	Regarding claim 27 (Previously Presented) and 25 (Previously Presented), Michna as modified discloses the tool recited in claims 26 and 34, respectively, and further discloses wherein the protrusion (42) and the channel (50) are configured such that the protrusion is advanceable through the channel by relative translation and rotation of the first one and the second one of the plurality of body segments (42 moves through 50 in the following manner: 42 first moves axially along 54 then radially along 66).

Allowable Subject Matter
Claims 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 37 (Currently Amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a recess extending from the end face and configured to receive a portion of the diffuser cartridge” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 38-40 are allowed as being dependent on claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramon (US PGPUB No. 2003/0077360) teaches a disposal drinking cup system having a filter on the bottom but does not teach a tool configured to engage the filter. Carruthers (US Patent No. 5,915,482) teaches in figures 1 and 2, a tool (20) for internally attaching or removing an item (30), the tool (20) comprising: an elongate tool body (20 is an elongated tool body), said elongate tool body (20) having a channel (24 and 26) extending from the end face and the inner surface (24 and 26 extend from the surface of 22 to the outer surface of 20), the channel (24 and 26) being configured to receive a portion of the item (18). McKenzie (US Patent No. 0,786,666) teaches a device for making tea comprising a vessel and a filter cartridge on the bottom and a tool that extends beyond the top of the vessel, but does not teach the tool being disconnected from the filter cartridge and does not teach a bayonet fitting between the cartridge and the tool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 30, 2022